Citation Nr: 1027443	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  00-16 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The Veteran had active duty service from August 1972 to August 
1977.

This case comes to the Board of Veterans' Appeals (Board) from a 
March 2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In March 2001, 
a hearing was held at the RO before a Decision Review Officer 
(DRO).

In July 2005, the Board reopened the previously denied claims for 
service connection for psychiatric and right foot disorders, and 
then remanded the underlying claims on the merits to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  In March 
2006, the AMC granted service connection for residuals of a right 
foot injury and residuals of a right ankle injury.  The Veteran 
did not appeal the initial rating or effective date assigned for 
those conditions, and they are no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In March 2007, the Board remanded the remaining issue on appeal 
recharacterized as service connection for a psychiatric disorder 
including PTSD, for additional development.


FINDINGS OF FACT

1.  There is credible evidence to corroborate the occurrence of 
the Veteran's claimed traumatic stressor during service.

2.  Resolving all doubt, the competent medical evidence of record 
shows a relationship between the Veteran's current PTSD and his 
time in active duty service.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's a 
psychiatric disorder, to include PTSD, was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The Veteran asserts that he currently suffers from PTSD as a 
result of stressful incidents ("stressors") that he experienced 
while serving in Korea in the 1970's near the demilitarized zone 
(DMZ).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).
If the evidence establishes a veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's service, a 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2009).  
See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If on the other hand there is no combat experience, or if there 
is a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then there must be 
independent evidence corroborating the veteran's statement as to 
the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a non-
combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

The Board is not required to accept an appellant's uncorroborated 
account of his or her active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  However, a stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The most fundamental requirement for any service connection claim 
is competent evidence of the existence of the currently claimed 
disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the veteran has it).  It is 
imperative to note that the record includes a competent VA 
examination in November 2005 where a psychologist, after 
reviewing the record and claims folder rendered a diagnosis of 
PTSD with secondary depression.  Subsequently, in June 2009, in 
conjunction with development requested in a March 2007 Board 
remand, another VA PTSD examination was performed.  At that 
examination, the same examiner as before once again afforded a 
diagnosis of PTSD.  The reports from the VA mental health care 
professional who, in diagnosing the Veteran with PTSD, accepted 
his account of alleged stressors that occurred during his service 
in Korea.  In any event, the Court has held that diagnoses of 
PTSD are presumably in accordance with DSM-IV, both in terms of 
the adequacy and sufficiency of the stressors claimed.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Resolving doubt in his favor, 
therefore, the Board finds that the Veteran has the required 
current DSM-IV diagnosis of PTSD.  

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service to support 
a diagnosis varies depending on whether the Veteran "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, or 
hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f).  

In this case, there is no conclusive evidence the Veteran engaged 
in combat while in Korea.  The record confirms that he served in 
Korea, and during service, his military occupational specialty 
was as a field wireman.  His medals include the National Defense 
Service Medal, and the Good Conduct Medal.  There is no 
indication of receipt of combat-related citations such as the 
Purple Heart Medal or the Combat Infantryman Badge, or any other 
award typically associated with valor or heroism shown while 
engaged in combat with an enemy force.  There is no evidence 
confirming his involvement in combat while serving in Korea.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made, as in this case, that the Veteran 
did not "engage in combat with the enemy," or that the claimed 
stressor is not related to combat, his lay testimony, alone, will 
not be enough to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical nexus 
evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In 
other words, whether an alleged incident in service occurred is a 
factual, not medical, determination.

Again, service personnel records confirm that the Veteran served 
as a field wireman and then as a message clerk from October 1975 
to December 1976 in Korea, as part of the HHB1 38th FA 2nd 
Infantry Division. The Veteran asserts that while serving in 
Korea near the DMZ, he was required to clean up a site where two 
officers were killed by North Korean forces, and he had stress 
from the thought he could be killed at any time.  Information 
requested by the RO and received in February 2009 from U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research), did not 
specifically find any information for the dates provided, May 
1976 to July 1976, regarding the Veteran's claimed service 
stressor.  However, it was reported that a report of chronology 
of North Korean provocations did show that in August 1976, at a 
neutral site near the DMZ, North Korean soldiers wielding axes 
and metal pikes attacked a group of U.S. and South Korean 
soldiers trimming trees, killing to U.S. Army officers, and 
wounding U.S. and South Korean soldiers.  It was stated that they 
were unable to document the Veteran's unit assignment at the time 
or who was involved in the recovery and shipment of remains.  

Although there are not extensive details concerning his claimed 
stressor, the overall information available at least suggests 
that the Veteran may have indeed been exposed to the type of 
trauma alleged.  There has not been specific verification, and 
the Veteran's unit assignment at the time of the stressor 
incident is not confirmed.  However, at least there is 
consistency between the Veteran's assertion and the report from 
the JSRRC that such an incident actually occurred. It should be 
noted that there need not be corroboration of every detail of his 
participation in these alleged incidents. Pentecost v. Principi, 
16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  For these reasons and bases, resolving all reasonable 
doubt in his favor, the Board finds there is sufficient evidence 
of a verified in-service stressor to grant the Veteran's claim 
for service connection for PTSD.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 

The Court has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Here it is noted that although not reported as a diagnosis in the 
most recent June 2009 VA PTSD examination, depression secondary 
to PTSD was  diagnosed back in the November 2005 VA examination.  
The clinical record shows that the Veteran has a long history of 
treatment for depression, even bipolar disorder and also 
schizophrenia.  Service treatment records show nervousness and 
treatment for anxiety state and chronic anxiety; although in a VA 
medical examination shortly after service in December 1977, the 
clinical diagnosis was no mental illness.  

It is noted that to establish direct service connection for a 
claimed disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Also establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service- connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

In any event, considering the service and clinical data as 
reported, to include the previous association between depression 
and PTSD by a VA clinician, and with reasonable doubt resolved in 
the Veteran's favor, it must be concluded that service connection 
for a psychiatric disorder, including PTSD is warranted.  

For these reasons and bases, resolving all reasonable doubt in 
his favor, the Board finds there is sufficient evidence to grant 
the Veteran's claim for service connection for a psychiatric 
disorder, including PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 


ORDER

Service connection for a psychiatric disorder, including PTSD, is 
granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


